Citation Nr: 0908885	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for amputation of the 
left leg above the knee, claimed as residuals of cold injury 
or as secondary to diabetes mellitus.

3.  Entitlement to service connection for residuals of cold 
injury of the right lower extremity.

4.  Entitlement to service connection for arthritis of the 
right knee.

5.  Entitlement to service connection for arthritis of the 
right and left shoulders.

6.  Entitlement to service connection for residuals of a left 
chest injury.

7.  Entitlement to service connection for tooth loss, for 
purposes of receiving 
compensation and/or VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1948 to June 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for diabetes mellitus, 
amputation of the left leg above the knee, residuals of cold 
injury of the right lower extremity, arthritis of the right 
knee, arthritis of the right and left shoulders, and 
residuals of a left chest injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's in-service dental treatment was due to 
causes other than a combat wound or trauma; he did not apply 
for dental benefits for tooth loss within one year of service 
discharge.

2.  The Veteran does not have a compensable service-connected 
dental disability; nor is there evidence that the Veteran's 
tooth loss aggravates a service-connected disability.  He was 
not a prisoner of war, and is not in receipt of benefits 
under 38 U.S.C.A. Chapters 17 or 31.


CONCLUSION OF LAW

The claim of entitlement to service connection for tooth 
loss, for purposes of receiving compensation and/or VA 
outpatient dental treatment, is without legal merit.  
38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In this case, the Veteran has been notified of the reasons 
for the denial of the claim for service connection for tooth 
loss, and has been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the Veteran.  As will be explained 
below, the claim lacks legal merit.  As the law, and not the 
facts, is dispositive of the claim, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  



Analysis

VA will consider certain dental conditions service-connected 
for treatment purposes if they are shown in service after a 
period of 180 days.  See 38 C.F.R. § 3.381 (2008).  Treatable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment, as provided in 38 C.F.R. § 17.161.

To be eligible for outpatient dental treatment, at VA 
expense, a Veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161. 

To establish entitlement to service connection for a tooth, 
the Veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to in-service trauma is that a 
Veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(b), 
(c).  Mere dental treatment or cracking a tooth while eating 
is not sufficient to establish eligibility for treatment.  
Similarly, broken bridgework due to injury is not dental 
trauma because it must be the injury of a natural tooth.  
Further, for the purposes of determining whether a Veteran 
has treatment eligibility, the term "service trauma" does 
not include the intended effects of treatment provided during 
the Veteran's military service.  VAOPGCPREC 5-97 (1997), 63 
Fed. Reg. 15,556 (1997).

In this case, the Veteran does not allege, nor does the 
evidence suggest, entitlement on a Class II (a) basis, which 
provides treatment for Veterans who have a service-connected 
noncompensable dental condition or disability which has been 
adjudicated as resulting from combat wounds or other service 
trauma.  See 38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. 
§ 17.161(c).

Service dental records show that the Veteran was first 
evaluated and treated primarily for pulpitis of several teeth 
(Nos. 14, 18, 19, and 31) in February 1950.  Subsequently, he 
was treated for gingiva (No. 17); and for removal of calculus 
and prophylaxis, and for caries (Nos. 14 and 18).  The 
Veteran then was treated for caries of several teeth (Nos. 
14, 15, 18, 19, 29, 30, and 31) in April 1952 and May 1952.  
Reports of dental survey revealed teeth Nos. 14, 18, 30, and 
31 were restorable carious teeth, and that tooth No. 16 was 
missing.  Service records do not suggest any dental trauma to 
teeth; nor has the Veteran reported the loss of any teeth in 
service.  The overall evidence does not suggest that the 
Veteran's in-service dental treatment was associated with 
trauma.

A dental condition related to service that is due to causes 
other than a combat wound or trauma is typically subject to 
the limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161(b).  The Veteran, whose 
discharge from active service was prior to October 1, 1981, 
did not apply for dental benefits within one year of service 
discharge; thus he is ineligible for Class II dental 
treatment for tooth loss.
    
The Veteran is also ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  The Veteran 
has not reported, nor does the record show a dental 
disability that could be compensable.  See 38 C.F.R. § 4.150 
(2008).  Therefore, he would not be eligible for Class I 
dental treatment.

Since he does not have, as mentioned above, a noncompensable 
service-connected dental disorder resulting from service 
trauma or combat wounds, the Veteran is ineligible for 
Class II(a) dental care.  He was not a prisoner of war, and 
is therefore ineligible for Class II(b) or II(c) dental care.  
He has not made a prior application for dental benefits, and 
is not eligible for Class II(R) (Retroactive) treatment.  

The evidence does not show that the Veteran has a dental 
condition that aggravates a service-connected disability; nor 
does he have a service-connected disability rated as 100 
percent disabling, or a total rating for compensation based 
on individual unemployability.  Therefore, he is not eligible 
for Class IV dental treatment.  

He is not participating in a rehabilitation program under 38 
U.S.C.A. Chapter 31, and he has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. Chapter 17.  
Since he does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, he cannot be authorized outpatient 
dental treatment for tooth loss.

Under these circumstances, the Board must conclude that the 
Veteran, whose service is greatly appreciated and admired, 
has not presented a legally sufficient claim for the VA 
benefit sought, and that the claim must be denied on that 
basis. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Although the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Service connection for purposes of receiving compensation 
and/or VA outpatient dental treatment for tooth loss is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Because the Veteran's claims for service connection stem from 
the same in-service injury, i.e., cold exposure, and are 
closely related, the Board finds that they are inextricably 
intertwined and must be considered together.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

While serving in Korea from July 1950 to July 1951, the 
Veteran participated in three campaigns involving combat with 
the enemy.  His Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) reflects receipt of the 
Combat Infantryman Badge.  As such, his account of suffering 
from cold exposure in service must be accepted as true 
because it is consistent with the circumstances, conditions 
and hardships of that service.  38 U.S.C.A. § 1154(b) (2002); 
38 C.F.R. § 3.304(d) (2008).

In a statement received by VA in October 2006, the Veteran 
indicated that he served in Korea during extreme winter 
weather of at least 50 degrees below zero, and that his feet 
and legs became numb and tingling.  The Veteran also 
indicated that, on one occasion, he was resting on the ground 
next to a weapons carrier, when the vehicle started suddenly 
and pulled up, partially running over the Veteran's chest on 
the left side; the Veteran was able to push himself away.  He 
was carried to an aid station, treated with ace bandages 
around his chest and back for two days, and given 
medications.  He then returned to duty.

VA recognizes numerous conditions as the chronic effects of 
cold exposure as set out in Veterans Benefits Administration 
Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E , 
paragraph 21, which provides that injury due to exposure to 
extremely cold temperatures causes structural and functional 
disturbances of small blood vessels; cells; nerves; skin; and 
bone; and that the physical effects of exposure may be acute 
or chronic, with immediate or latent manifestations.  

Veterans with a history of cold injury may experience chronic 
effects, including chronic fungal infection of the feet; 
disturbances of nail growth; hyperhidrosis; chronic pain of 
the causalgia type; abnormal skin color or thickness; cold 
sensitization; joint pain or stiffness; Raynaud's phenomenon; 
weakness of hands or feet; night pain; weak or fallen arches; 
edema; numbness; paresthesias; breakdown or ulceration of 
cold injury scars; and vascular insufficiency, indicated by 
edema, shiny, atrophic skin, or hair loss.  VA also 
recognizes that the chronic effects of exposure to cold 
include an increased risk of developing conditions such as:  
Peripheral neuropathy; squamous cell carcinoma of the skin, 
at the site of the scar from a cold injury; and arthritis or 
other bone abnormalities, such as osteoporosis, or 
subarticular punched-out lesions.  

Here, the lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

Under these circumstances, an examination is needed to 
determine whether each of the Veteran's current disabilities, 
to include diabetes mellitus, amputation of the left leg 
above the knee, residuals of cold injury of the right lower 
extremity, arthritis of the right knee, arthritis of the 
right and left shoulders, and residuals of a left chest 
injury, either had its onset during service or is related to 
his active service, to specifically include in-service injury 
from cold exposure and/or an in-service injury from a vehicle 
impact as alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall afford the Veteran a 
VA cold injury protocol examination to 
assess the precise nature and etiology of 
the Veteran's asserted disabilities.  The 
Veteran's claims file, along with a copy 
of this Remand,  should be made available 
to and reviewed by the examiner in 
conjunction with conducting the 
examination of the Veteran.  The examiner 
is requested to annotate in his report 
that the claims file was, in fact, 
reviewed in conjunction with conducting 
the examination of the Veteran.

The examiner is requested to identify all 
current disability underlying the 
Veteran's current complaints of diabetes 
mellitus; amputation of the left leg above 
the knee; residuals of cold injury of the 
right lower extremity; arthritis of the 
right knee; arthritis of the right and 
left shoulders; and residuals of a left 
chest injury; and to determine whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is otherwise related to 
service, to specifically include in-
service injury from cold exposure and/or 
an in-service injury from a vehicle 
impact, as reported by the Veteran.  In 
doing so, the examiner should acknowledge 
the veteran's credible report of service 
in extreme cold weather during his period 
of active service in Korea, and of a 
continuity of symptoms since service.

The examiner should provide a rationale 
for the opinions.  In offering these 
assessments, the examiner should comment 
on the provisions of Veterans Benefits 
Administration Manual M21-1MR, part III, 
Subpart iv, Chapter 4, Section E, 
paragraph 21, which are reproduced above.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


